Order denying jury issues affirmed. This is an appeal from an order of the Probate Court denying a motion to frame jury issues in the matter of the proof of the will of Elizabeth M. Desmond. The motion was heard upon statements of expected evidence by counsel for the contestants and by counsel for the proponent. The only issue now argued is that the execution of the will was procured by the fraud or undue influence of Louis C. Dupuis or Rose Dupuis. Considering the whole record and giving the decision of the judge the weight to which it appears to be entitled, we think that there was no error. Fuller v. Sylvia, 240 Mass. 49. Hannon v. Gorman, 296 Mass. 437. This is not a case where Louis C. Dupuis and Rose Dupuis were the only beneficiaries, not merely nominal, under the will. Any statements of theirs tending to indicate that they had procured the will by unlawful means would not be evidence of the fact against other legatees. Shailer v. Bumstead, 99 Mass. 112, 128. McConnell v. Wildes, 153 Mass. 487, 489. Gorham v. Moor, 197 Mass. 522, 525. Old Colony Trust Co. v. Di Cola, 233 Mass. 119, 123. Becker v. Becker, 238 Mass. 362, 366. McMann v. Murphy, 259 Mass. 397, 400.